Citation Nr: 1222240	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of basic eligibility for Department of Veterans Affairs benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the appellant's previously denied claim for basic eligibility for VA benefits.  The appellant perfected a timely appeal with respect to that determination and thereafter testified at an April 2012 Travel Board hearing before the undersigned Veterans Law Judge.

In addition to the June 2009 decision, the RO issued a separate May 2010 determination denying the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  A timely notice of disagreement followed.  However, the appellant did not perfect a timely appeal of his FVEC claim despite the issuance of a September 2009 statement of the case.  Nor did he expressly contest the denial of that claim at his subsequent Travel Board hearing.  Moreover, there is no other indication that the appellant still considers that particular claim to be on appeal.  Therefore, the Board finds that it does not have jurisdiction to adjudicate the FVEC issue because an appeal was not perfected and will instead confine its analysis to the new and material claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDINGS OF FACT

1.  Basic eligibility for VA benefits was initially denied in an April 1949 RO decision after the service department certified that the appellant lacked qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.

2.  Evidence received since the April 1949 decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1949 RO decision that denied basic eligibility for VA benefits is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen a claim of legal entitlement to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, in written statements and testimony before the Board, contends that he served as an intelligence officer in a recognized guerilla unit of the Philippine Commonwealth Army from June 1945 to December 1945.  On that basis, he claims entitlement to threshold eligibility for VA benefits.  

The appellant acknowledges that his initial application for benefits was previously denied because the United States service department was unable to verify his purported service.  Nevertheless, the appellant claims that he has submitted new evidence that shows that he did, in fact, have qualifying active service and is thereby entitled to the benefits sought.

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Applicable VA law, however, provides that many of those who served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving Veterans benefits.  38 U.S.C.A. § 107 (West 2002).

In determining which World War II-era Philippine service members are legally entitled to benefits, VA is authorized by statute to prescribe regulations governing the evidentiary requirements for establishing the requisite service.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of service, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2011).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  If the United States service department does not certify alleged service, VA must refuse to consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997). 

The record shows that in May 1948, the appellant filed original service connection claims for residuals of malaria, pneumonia, and a head injury, all of which were reportedly incurred during his recognized guerrilla service.  Rather than addressing the merits of those claims, the initial RO adjudicators issued an April 1949 administrative finding that the appellant did not have any service in the recognized guerillas or in any other unit of the Philippine Commonwealth Army that had been incorporated into the United States Armed Forces.  Accordingly, those initial adjudicators determined that the appellant had failed to meet the threshold eligibility requirements for VA benefits and consequently denied his claim.  

The appellant did not file a notice of disagreement or perfect a timely appeal with respect to the initial RO determination.  Therefore, that decision is final.  38 U.S.C.A. § 7104 (West 2002 & 2011); 38 C.F.R. § 20.1105 (2011).  

The record thereafter shows that in April 2009 the appellant submitted a new claim for entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  That VA benefit arose from federal legislation enacted in February 2009, which established the FVEC Fund for the purpose of providing one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).  

Even though the benefit sought in the appellant's April 2009 claim was authorized under a law that did not exist when his initial claim was denied, the RO correctly determined that the same impediment to VA compensation existed as at the time of that prior claims.  Specifically, the RO noted that FVEC Fund eligibility and other VA benefits were barred in light of the appellant's lack of qualifying active service.  Consequently, the RO concluded that, by filing a claim for a benefit to which he was not legally entitled, the appellant was effectively applying to reopen his previously denied claim with respect to threshold eligibility for VA compensation.  Therefore, the RO issued a June 2009 letter decision declining to reopen the appellant's previously denied claim.  Accordingly, the Board must now consider whether new and material evidence has been received in connection with that claim.  Indeed, that is the operant question with respect to whether the Board has jurisdiction to reach the underlying issue of basic entitlement to VA benefits and adjudicate that issue de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The appellant's claim may be reopened if new and material evidence has been submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the initial April 1949 adjudication, the evidence of record consisted of the appellant's account of hospitalization for malaria, pneumonia, and head injuries incurred during his service in the 105th Division, 10th Military District of the Misamis Occidental Guerrilla Armed Forces.  Upon receipt of that initial evidence, the RO contacted the appropriate service department and requested verification of the appellant's alleged service.  However, an April 1949 response from the service department indicated that the appellant had not accrued any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.  Consequently, the RO determined that the appellant did not have the requisite service to establish threshold eligibility for VA compensation and, thus, denied his request for benefits. 

In connection with his most recent application for VA benefits, the appellant once again asserted that he had served with a recognized guerilla unit of the Philippine Commonwealth Army.  However, based upon the service department's initial determination that appellant lacked the requisite qualifying service, the RO issued a June 2009 decision denying his claim.  

Notwithstanding the above determination, the Board observes that recent precedential case law provides that where, as here, a claimant submits a new and material evidence claim that turns on the question of qualifying service, he is entitled to submit new evidence concerning such service by the relevant service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  Accordingly, in response to the appellant's notice of disagreement with its June 2009 decision, the RO accepted his submission of documents, which were not previously of record and which purport to show that he had the requisite service to establish entitlement to VA benefits.  Specifically, those documents include an October 2008 certification of pension benefits from the Armed Forces of the Philippines; a May 1946 Philippine Army Personnel affidavit, which lists the appellant's various service units and ranks, culminating with his designation as a captain in the Philippine Army's Judge Advocate General Service; and an April 2009 Medical Certificate from a private treating physician indicating that the appellant was honorably discharged in 1946 due to a heart defect.  

Upon receipt of the newly submitted evidence, the RO contacted the National Personnel Records Center (NPRC) in an attempt to verify the appellant's alleged service.  However, in responses received in January 2010, April 2010, and July 2010, the NPRC advised the RO that he had no qualifying service in the recognized guerillas or in any other unit of the Philippine Commonwealth Army.  Accordingly, the previous denial of the appellant's threshold claim for VA benefits was confirmed and continued.

In his subsequent appeal, the appellant has submitted additional documentation, written lay statements, and Board testimony contesting the RO's decision and attesting to his service as an officer in the recognized guerillas.  He also has testified before the Board that he is currently receiving benefits from the Philippines Veterans Affairs Office.  In addition, the appellant's spouse has testified with respect to her husband's injury and imprisonment by Japanese enemy forces during World War II.

In considering the above evidence, the Board recognizes that the appellant is competent to testify as to his service in the Philippine Army during World War II and his receipt of benefits from the Philippine government thereafter.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his spouse is competent to offer an account of the appellant's wartime experiences of which she has personal knowledge.  Moreover, the assertions of both parties are considered credible for the purpose of reopening the appellant's claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Additionally, the Board acknowledges that the written statements, testimony, and service records submitted in support of the appellant's claim are all new because they were not previously considered by VA decision makers.

However, none of that evidence qualifies as material.  The appellant's newly received statements, testimony, and documentation, whether considered alone or in the aggregate, fail to constitute acceptable proof of service in the United States Armed Forces.  None of that new evidence was issued by the appropriate United States service department, nor may it otherwise be accepted as verification of service.  38 C.F.R. § 3.203 (2011).  During the course of this appeal, NPRC has duly considered the appellant's application for VA benefits and thrice certified that he had no qualifying active service as a member of the Philippine Commonwealth Army.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify claimed service, the applicant's only recourse lies with the service department, not VA).

In light of the foregoing, the Board finds that the evidence that the appellant has recently submitted in connection with his appeal is largely cumulative of the information that was previously of record.  Therefore, that evidence, while new, does not raise a reasonable possibility of substantiating the appellant's previously denied claim for basic entitlement to VA benefits and thus is not material.  38 C.F.R. § 3.156(a) (2011). 

Significantly, neither the paper claims folder nor the Virtual VA file otherwise reveals any lay or clinical evidence, which, by itself or in tandem with other evidence of record, raises a reasonable possibility of substantiating the appellant's claim.  38 C.F.R. § 3.156(a) (2011).  Indeed, while the newly received evidence establishes that the appellant has qualified for a pension and related benefits for serving in the Philippines Commonwealth Army, it does not show that similar benefits have been awarded based on his alleged service in the United States Armed Forces.  Nor does that evidence otherwise show that the appellant has met the requirements for basic VA benefits eligibility.  38 U.S.C.A. § 501(a)(1) (West 2002); 38 C.F.R. § 3.203(a) (2011).  Accordingly, the Board has no basis to disturb the RO's original 1949 decision denying the appellant's request for VA benefits based on a lack of qualifying service. 

In sum, the Board finds that none of the evidence received since the previous final denial of the appellant's claim for basic entitlement to Veterans benefits rises to the level of new and material under VA's applicable regulations.  Accordingly, the Board concludes that none of that newly received evidence is sufficient to reopen the appellant's claim and, thus, that claim must remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits.  Nevertheless, the Board is without authority to grant the appellant's appeal on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2011); Harvey v. Brown, 6 Vet. App. 416 (1994).

Finally, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  38 U.S.C.A. § 5103A (West 2002 & 2011); Manning v. Principi, 16 Vet. App. 534 (2002).  There is no duty to notify or assist in a case, such as this, in which a claim cannot be substantiated because there is no legal basis for entitlement or because undisputed facts render the appellant ineligible for the requested benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the statements made by the Veteran in this claim suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 


ORDER

New and material evidence not having been received, the application to reopen the claim of basic eligibility for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


